Title: To Thomas Jefferson from George Washington, 12 August 1793
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Philadelphia Augt. 12th. 1793.

I clearly understood you on Saturday. And, of what I conceive to be two evils, must prefer the least—that is—to dispense with your temporary absence in Autumn (in order to retain you in Office ’till January) rather than part with you altogether at the close of September.
It would be an ardent wish of mine, that your continuance in Office (even at the expence of some sacrifice of inclination) could have been through the whole of the ensuing Session of Congress, for many—very many weighty reasons which present themselves to my mind: one of which, and not the least is, that in my judgment, the affairs of this Country as they relate to foreign Powers—Indian disturbances—and internal policy—will have taken a more decisive, and I hope agreeable form, than they now bear, before that time—When perhaps, other public Servants might also indulge in retirement. If this cannot be, my next wish is, that your absence from the Seat of Government in Autumn, may be as short as you conveniently can make it. With much truth & regard I am—Yr. Obedt. & Affecte. Servt

Go: Washington

 